 

 

Cace 6:214-cy-00139-ADA Document1-12 Filed 02/09/21 Pane 1 of 7
VOAS6 OLE GGG £99 PIN BOC eT "eo HG SEIS iC PF AGS + Ort Sle) =
x +
€ Cc @ https://www.systemverilog.io/ddr4-initialization-and-calibration eo :

# sv.io

Contents

fA Updated: 03.15.18
Introduction
Initialization

ZQ Calibration
VrefDQ Calibration

Read/Write Training
. Why Training?
. Write Leveling
. MPR Pattern Write
. Read Centering

. Write Centering

Periodic Calibration
In a Nutshell

Reference

DDR4 SDRAM - Initialization, Training and
Calibration

Introduction

When a device with a DRAM sub-system is powered up. a number of things happen before the DRAM gets
to an operational state. The following state-machine from the JEDEC specification shows the various
states the DRAM transitions through from power-up.

   

From any state ———— RESET SAX = SAX with NOP

spoied
—| Power-On |— RESET otoceaure
ra = 4
TEN =0

—— RESET—

CKEL

 

Figure 1: DOR4 State Machine
* In essence, the initialization procedure consists of 4 distinct phases

* Power-up and Initialization

* 7Q Calibration

* Vref DQ Calibration

* Read/Write Training (a.k.a Memory Training or Initial Calibration)

To better understand the following sections, let's assume you have a system which looks like this -
An ASIC/FPGA/Processor with 1 DIMM module.

 

 

 

Figure ?: Example System

Initialization

Reset
Power-On |—— RESET-| \ procedure (na
t

Figure 2: er States

Power-up and initialization is a fixed well-defined sequence of steps. Typically, when the system
is powered up and the controller in the ASIC/FPGA/Processor is removed out of reset, it
automatically performs the power-up and initialization sequence. Here's a super-simplified version
of what the controller does. For exact details refer to section 3.3 in the JESD79-49A

specification.
1. Apply power to the DRAM
2. De-assert RESET and activate ClockEnable CkE
3. Enable clocks CK_t/CK_c
4. Issue MRS commands and load the Mode Registers [The mode registers are loaded in a specific

sequence]
Perform 2Q Calibration [ zQcL ]
6. Bring the DRAM into IDLE state

in

At this point the DRAMs on the DIMM module understand what frequency they have to operate at, what

 
 

Case 6:21-¢v-00139-ADA...Document.4:42, Filed. 02/09/24...Page 2 of 7

CAS’ Latency ing parameters a

© Check out the article on DDR4 timing parameters to learn more about CL, CWL. etc...

ZQ Calibration

ZQcL

   

  
   
 

ZQ
calibration

Figure 3: ZOCL

ZQ Calibration is related to the data pins [DQ]. To understand what 7Q calibration does and why it
is required, we need to first look at the circuit behind each DQ pin. Remember, the DQ pin is
bidirectional. It is responsible for sending data back during reads and receiving data during
writes.

Sa ty foe, Os os / Catioakiyy®
Step 20CL ic ste;
ii earl Eriied

 

   
   
   

  

PR,
Calibrahon
Block

  

 

24D FL
fed ' Rrecition
1 ig. » Resistor
Step3.
Calllotaikad
‘Wau Cant to

‘okt WA Circuitg

 

Figure 4: DQ calibration block

Now. if you look within a DRAM, the circuit behind every DQ pin is made up of a set of parallel
2400 resistor legs, as shown in Figure 4. Because of the nature of CMOS devices, these resistors
are never exactly 2400. The resistance is even affected due to voltage and temperature changes. So,
they are made tunable.

In order to tune these resistors to exactly 2400, each DRAM has

* a special block called DQ calibration control block and

* a ZQ pin to which an external precision (+/- 1%) 2400 resistor is connected.

This external precision resistor is the “reference” and it remains at 2400 at all temperatures.
When a zQCL command is issued during initialization, this DQ calibration control block gets enabled
and it produces a tuning value. This value is then copied over to each DQ's internal circuitry.

Ok, the above explanation is a quick overview of 2Q calibration. If you're satisfied, proceed to
the next section. If you're itching for more details, read on.

The 2400 resistor leg within a DO circuit is a type of resistor called “Poly Silicon Resistor” and
is, typically, slightly larger than 2400 (Poly silicon resistor is a type of resistor that is
compatible with CMOS technology). There are number of p-channel devices that are connected in
parallel to this poly-resistor so that it can be tuned exactly to 2400.

The figure below zooms into one 2400 leg of the DQ circuit and shows 5 p-channel devices connected
to the poly-resistor. These little transistors are set based on input VOH[0:4] .

 

2402) pull-up leg vo0O

me q

we PARAS te

4

 

 

 

 

 

 

 

4
iAP Vooo }-—

2402 pull-up leg

Vora ba
rae Yooa }—

VoHeO:4> 6a

 

 

 

 

 

 

 

 

 

 
 

Case 6:21-cv-00139-ADA Doc 02/09/21 Page 3 of 7

   

   

 

pull-up leg

  
 

pull-up leg

 
 
   

pull-up leg

Figure 5: 00 driver/receiver circuit [Source: Micron datasheet J

Now, the circuit connected to the DQ calibration control block is essentially a resistor divider
circuit with one of the resistors being the poly and the other is the precision 2400. When a ZQCL
command is issued during initialization, this DQ calibration control block is enabled and an
internal comparator within the DQ calibration control block tunes the p-channel devices using
VOH[0:4] until the voltage is exactly vDDq/2 (A classic resistor divider). At this point the
calibration has been complete and the VOH values are transferred all the DQ pins.

 

 

 

 

 

 

 

 

 

 

VoH<0:4> PUP
fH +4
VOL<0d> ;
!
A a !
DQ calibration 1
contral block 1 XS
VoreO:4= |
Enter cal. + > 2400
external
VPULL-UP fessor
Exit cal
— ——
-— Vvooo/z

 

 

 

Figure 6: 09 calibration block [Source: Micron datasheet]

Next, you may wonder why the DQ pins even have this parallel network of 2400 resistors in the first
place!

Having a bank of parallel 2400 resistors allows you to tune the drive strength (for READS) and
termination resistance (for WRITES). Every PCB layout is different so this tuning capability is
required to improve signal integrity, maximize the signal's eye-size and allow the DRAM to operate
at high-speeds.

The signal drive strength from the DRAM can be controlled by setting mode register MR1[2:1]. The
termination can be controlled using a combination of RTT_NOM, RTT_WR & RTT_PARK in mode registers
MR1, 2 & 5 respectively.

Subscribe

Get notified when a new article is published!

®

 

| email address |

Es

Vref DO Calibration

 

Figure 7:
¥refDg
calibration

In DDR4 the termination style of the data lines [DQ] was changed from CTT (Center Tapped
Termination, also called SSTL Series-Stud Terminated Logic) to POD (Pseudo Open Drain). This was
done to improve signal integrity at high speeds and to save I0 power. This is not the first of its
kind, GDDRS (the graphics DRAM) uses POD as well.

(DDR - push-pull I/O interface DDR4 - pseudo open drain 1/0 interface

dl } fo 4d

 
 

Case 6:21-cv-00139-AD ocument 1-12 Filed 02

Driver

  

Receiver

 

 

ma

Figure 8: SSTL in DDOR3 vs POD in OOR4 [Image Source: Micron handbook]

What this means is, in DDR3 Vdd/2 is used as the voltage reference to decide if the [DQ] signal is
0 or 1. Take another look at the left-hand side of Figure 8, the receiver is essentially a voltage
divider circuit.

But in DDR4 there is no voltage divider circuit at the receiver. It instead has an internal voltage
reference which it uses to decide if the signal on data lines [00] is 0 or 1. This voltage
reference is called VrefDQ. The VrefDQ can be set using mode registers MR6 and it needs to be set
correctly by the memory controller during the VrefdQ calibration phase.

Read/Write Training

At this point the initialization procedure is complete and the DRAMs are in IDLE state, but the
memory is STILL not operational. The Controller and PHY have to perform a few more important steps
before data can be reliably written-to or read-from the DRAM. This important phase is called
Read/Write Training (or Memory Training or Initial Calibration) wherein the controller (or PHY)

. Runs algorithms to align clock [CK] and data strobe [DQS] at the DRAM
. Runs algorithms and figures out the correct read and write delays to the DRAM
. Centers the data eye for reads

& Why =

. Reports errors if the signal integrity is bad and data cannot be written or read reliably

This section is about the following circle in the state machine

   

Figure 9:
Read/Write
Training State

Why is Read/Write Training Required?

Let's take a closer look at our example system. The picture below shows how the data signals and
address/commmand signals are connected between the ASIC/Processor and the DRAMs on the DIMN.

* The Data and DataStrobe [DQ & DQS] are connected to each memory in a star topology because each
memory is connected to a different portion of the 72 data lines

* The Clock, Command & Address lines [A, CK, CKE, WE. CSn] on a DIMM are connected using a
technique called fly-by routing topology. This is done because all DRAMs on the DIMM share the
same address lines and fly-by routing is required to achieve better signal integrity and the
high speeds.

 

Figure 10: Example System in Detail

So, from the ASIC/Processor’s point of view each DRAM memory on the DIMM is located at a different
distance. Or from the DIMM's point of view, the skew between clock and data is different for each

 
 

Case 6:21-¢v-90139;ADA Document 1-12 Filed 02/09/21 Page 5 of 7

The

DRAM is a fairly dumb device. Say you intend to do a WRITE operation, during initialization you

tell the DRAM what the CAS Write Latency is by programming one of its Mode Registers (CWL is the
time delay between the column address and data at the inputs of a DRAM), and you have to honor this
timing parameter at all times. The memory controller needs to account for the board trace delays

and

the fly-by routing delays and launch Address and Data with the correct skew between them so

that the Address and Data arrive at the memory with QvwL Latency between them.

For

example, if you program the CAS Write Latency to 9, omce the ASIC/uP launches the Column

Address, it will need to launch the different data bits at different times so that they all arrive
at the DRAMS at a CWL of 9.

Something similar to the above needs to be done for READs as well. Since each DRAM on the DIMM is

located at a different distance.

when a READ is issued each DRAM on the DIMM will see the READ

command at different times and subsequently the data from each DRAM arrives at the ASIC/Processor
at different times. During Initial Calibration, the ASIC/Processor figures out what the delays from
each of the DRAMS are and trains its internal circuitry accordingly so that it latches the data
from the various DRAMs at the right moment.

For

Read/Write Training, the Controller/PHY IPs typically offer a number of algorithms. The most

common ones are:

& WN =

All

Write Leveling
MPR Pattern Write
Read Centering

Write Centering

the above algorithms are performed by the memory controller and usually require you to only

enable/disable each algorithm through a register and take action in case failures are reported. The
following sections go into more detail about what the controller does when you enable each of these
algorithms.

Write Leveling

When writing to a DRAM an important timing parameter that cannot be violated is tDQSS. tDQSS is the
position of the DataStrobe (DQS) relative to Clock (CK). tDQSS has to be within a tDQSS(MIN) and
tDQSS(MAX) as defined in the spec. If tDQSS is violated and falls outside the range, wrong data may
be written to the memory.

Since the Clock to Data/DataStrobe skew is different for each DRAM on the DIMM, the memory
controller needs to train itself so that it can compensate for this skew and maintain tDQSS at the
input of each DRAM on the DIMM.

When you enable write-leveling in the controller, it does the following steps:

The

Does an Mode Register write to MR1 to set bit 7 to 1. This puts the DRAM into write-leveling
mode. In write-leveling mode, when the DRAM sees a DataStrobe (DQS), it uses it to sample the
Clock (CK) and return the sampled value back to the controller through the DQ bus.

. The controller then sends a series of DQS pulses. Since the DRAM is in write-leveling mode, it

samples the value of CK using DQS and returns this sampled value (either a 1 or 0), back to
the controller, through the DQ bus.

. The controller then

© looks at the value of the DQ bit that is returned by the DRAM
© either increments or decrements the DQS delay and
° launches the next set of DQS pulses after some time

. The DRAM once again samples CK and returns the sampled value through BQ bus

Steps 2 to 4 are repeated until the controller sees a 0-to-1 transition. At this point the
controller locks the DQS delay setting and write-leveling is achieved for this DRAM device.
Steps 2 to 5 are then repeated for each DQS for the whole DIMM to complete the write-leveling
procedure

. The DRAMS are finally removed out of write-leveling mode by writing a 0 to MRI1[7]

figure below shows the write-leveling concept.

 

 
 
  

 

 

TO "1 T2 3 14 5 16 T?
source Waa

diff_DOS i {f_

Tr To v1 Ta wa Ta 1s 16
Destination Ct aX VON aN NaN
\
aiff Das q / /
ba Oor! | \ 0 0 x 0
Push DOS to capture ‘
diff_DQS the 0-1 transition  \ i f_\

 

 
 

Case 6:21-cv-00139-ADA Document 1-12 Filed 02/09/21 Page 6 of 7
BQ x 1 x 1

Qorl 1 A

Figure 11: Write Leveling

MPR Pattern Write

MPR (Multi Purpose Register) Pattern Write isn't exactly a calibration algorithm. It is typically a
step that is performed before Read Centering and Write Centering.

DDR4 DRAMS contain four 8-bit programmable registers called MPR registers that are used for DQ bit
training (i.e., Read and Write Centering). MPR access mode is enabled by setting Mode Register
MR3[2] = 1. When this mode is enabled READs and WRITEs issued to the DRAM are diverted to the Multi
Purpose Register instead of the memory banks.

 

Memory core
(all banks precharged)

 

 

 

 

Four multipurpose registers (pages),
each with four 8-bit registers:

Data patterns (RD/WR)
» Error log (RD)
ones Mode registers (RD)

DRAM manufacture only (RD)

 

 

     

 

DQ,s DM_n/DBI_n, DQS_t, DQS_c

Figure 12: MPR Read/write

Read Centering

The purpose of read centering is to train the internal read capture circuitry in the controller (or
PHY) to capture the data in the center of the data eye. The memory controller (or PHY)

1. Enables bit 2 in mode register MR3 so that the DRAM returns data from the Multi Purpose
Register (MPR) instead if the DRAM memory.

2. Then initiates a continuous stream of READS. The memory returns the pattern that was written
in the previous MPR Pattern Write step. Let's assume this pattern is an alternating 1-0-1-0-...

3. While the READS are going on, the internal read capture circuitry either increases of
decreases an internal read delay register to find the left and right edge of the data eye.

4. When the edges of the eye are detected, the read delay registers are set appropriately to
ensure the data is captured at the eye center.

5. The above steps are repeated for each of the DQ data bits

Write Centering

Similar to the read centering step, the purpose of write centering is to set the write delay for
each data bit so that write data is centered on the corresponding write strobe edge at the DRAM
device.

During write centering the PHY does the following WRITE-READ-SHIFT-COMPARE loop continuously

1. Initiates a continuous stream of WRITES and READs
2. Incrementally changes write delay of the data bits
3. Compares the data read back to the data written

From the above loop the PHY can determine for what write-delay range it reads back good data, and
hence it can figure out the left and write edges of the write-data eye. Using this dat.a the DQ is
centered to the DQS for writes.

Periodic Calibration

In a device such as a network switch or router, there could be changes in Voltage and Temperature
during its course of operation. To keep the signal integrity and data access reliable, some of the
parameters that were trained during initialization and read/write training have to be re-run.
Memory controller and PHY IPs typically provide the following two periodic calibration processes.

* Periodic 7Q - Also known as 7Q Calibration Short (ZQCS). It is used to run ZQ calibration
periodically to tune the 2400 resistor that was described earlier.
® Periodic Read Centering - To re-calculate read delays and other read related parameters

Enabling periodic calibration is optional because if you know your device will be deployed in
stable temperature conditions, then the initial ZQ calibration and read/write training is
sufficient.

Typically, the memory controller or PHY allow you to set a timer and enable periodic calibration

through their registers. Once the timer is set, periodic calibration is run every time the timer

 
 

Case 6:21-¢v-00139-ADA Document 1-12 Filed 02/09/21 Page 7 of 7
In a Nutshell

There are 4 steps to be completed before the DRAM can be used

. Power-up and initialization
. 2Q Calibration

. Vref DQ Calibration

. Read/Write Training

RwWNhH =

Once this is done system is officially in IDLE and operational. You may need to enable periodic
calibration depending upon the conditions in which your device is deployed.

Reference

« JEDEC specification

* A number of Micron DDR4 Datasheets

* A number of Micron DDR3 Datasheets

* Rambus - Fly-By Topology

* AIC Design - Resistors and Inductors
* Bit-Tech

* EETimes

* JEDEC DDR4 Mini Workshop

* Cadence

* Texas Instruments

Subscribe

Get notified when a new article is published ...
Promise you won't be spammed!

email address ] Subseribe |

 

 

 
